FILE COPY




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    August 13, 2021

                                  No. 04-20-00599-CV

   IN THE MATTER OF THE MARRIAGE OF CARLOS Y. BENAVIDES, JR. AND
                       LETICIA R. BENAVIDES,

                 From the County Court At Law No 1, Webb County, Texas
                         Trial Court No. 2011-PB6-000081-L2-A
                        Honorable Hugo Martinez, Judge Presiding


                                    ORDER
        Appellee's Motion to Increase Word Limit is hereby GRANTED. The word count limit
is 18,500.


                                               _________________________________
                                               Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2021.



                                               ___________________________________
                                               MICHAEL A. CRUZ, Clerk of Court